MEMORANDUM *
Jared Ejigu appeals the district court’s judgment on the pleadings in his second 42 U.S.C. § 1983 action alleging that defendants’ attempted cover-up during the first action caused him to inadequately settle his first action and denied him access to the courts. We have jurisdiction pursuant to 28 U.S.C. § 1291 and review de novo. Kotrous v. Goss-Jewett Co. of N. Cal, 523 F.3d 924, 929 (9th Cir.2008). We affirm.
Ejigu argues that the district court erred by holding that he could not prove that the alleged cover-up caused any constitutional violation. To prevail on his claim, Ejigu must establish that the city defendants’ alleged cover-up caused him to lose or inadequately settle his prior meritorious action. Karim-Panahi v. Los Angeles Police Dep’t, 839 F.2d 621, 625 (9th Cir.1988); Dooley v. Reiss, 736 F.2d 1392, 1394-95 (9th Cir.1984). The record in the first action1 establishes that Ejigu’s own lack of diligence in conducting discovery prevented him from amending the complaint to name the proper officer defendants. Although the City was not diligent in identifying the officers in the photograph, Ejigu waited until the end of discovery to depose any defendants. As soon as Ejigu deposed the first police officer, that officer identified the officers in Ejigu’s photograph. Had Ejigu deposed the officer six months earlier when he learned the officer’s identity from the report disclosed by defendants, he could have conducted further discovery and amended the complaint to add the proper officers to the action. Thus, Ejigu cannot establish the required causal link to prove his access to the courts claim, and the district court properly entered judgment for the defendants in this action.
Because we affirm on this ground, we decline to consider the parties’ alternative arguments.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.


. The district court properly took judicial notice of the record in the prior action. Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007).